DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 6/29/2020.
Claims 1-18 are pending.
Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations,  determining whether the first task is associated with the distributed backup operation or the distributed restoration operation; in response to determining that the first task is associated with the distributed backup operation, generating a backup file which includes a configuration of the component, but not any configuration of other components of the plurality of components, or a configuration of the policy, but not any configuration of other policies of the plurality of policies; in response to determining that the first task is associated with the distributed restoration operation, retrieving a backup file which includes a configuration of the component, but not any configuration of other components of the plurality of components, or a configuration of the policy, but not any configuration of other policies of the plurality of policies; and restoring the component based on the configuration of the component included in the backup file or the policy based on the 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).